t c memo united_states tax_court abc rentals of san antonio inc et al petitioners v commissioner of internal revenue respondent docket nos filed date john r gerdes for petitioners edith f moates for respondent memorandum opinion hamblen judge this matter is before the court on petitioners’ motion for award of litigation and administrative ‘cases of the following petitioners are consolidated herewith david r peters and diana l peters docket no and john p parsons and melba r parsons docket no - - costs pursuant to sec_7430 and rule unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure neither party requested a hearing and we see no reason for an evidentiary hearing on this matter accordingly we rule on petitioners’ motion on the basis of the parties’ submissions and the existing record see rule a background the respective petitions in the underlying case were filed on date the cases were then consolidated and were submitted fully stipulated pursuant to rule petitioners references to sec_7430 in this opinion are to that section before it was amended by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 effective with respect to proceedings commenced after date the amendments to that section shift to the commissioner the burden of proving that the position_of_the_united_states was substantially justified see sec_7430 b a judicial proceeding is commenced in this court with the filing of a petition see rule a petitioners filed their respective petitions on date accordingly the amendments to sec_7430 are not applicable here see 108_tc_430 ‘the following cases were consolidated for purposes of trial briefing and opinion by this court on date petitioner docket no abc rentals of san antonio inc david r peters and diana l peters john p parsons and melba r parsons el charro tv rental inc diana l peters tax_matters_person operated commercial enterprises which rented consumer durables appliances furniture televisions stereos and video cassette recorders under rent-to-own leases to individuals in abc rentals inc v commissioner tcmemo_1994_601 abc rentals i we determined that petitioners failed to demonstrate that the consumer durables leased in their rent-to- own businesses constitute property which is properly depreciable under the income_forecast_method_of_depreciation that opinion was appealed to both the fifth circuit and the tenth circuit el charro tv rental inc appealed to the court_of_appeals for the fifth circuit the court_of_appeals for the fifth circuit affirmed our decision without published opinion see abc rentals inc v commissioner tcmemo_1994_601 affd without published opinion sub nom el charro tv rental inc v commissioner 79_f3d_1145 5th cir petitioners in the instant case appealed to the tenth during the taxable periods at issue in the underlying case guaranteed rental systems inc guaranteed was an s_corporation and all of its adjustments flowed directly through to the shareholders’ tax returns and were reflected in the deficiencies shown in docket nos and for the fiscal_year ending date abc rentals of san antonio inc abc was a c_corporation and the notice_of_deficiency in docket no related to deficiencies during that fiscal_year only thereafter abc applied for and was granted s_corporation status for the tax period ending date and the tax_year ending date abc was a non-tefra s_corporation and all of abc’s adjustments flowed through to its sole shareholder john p parsons and were reflected in the deficiencies shown in docket no q4e- circuit the court_of_appeals for the tenth circuit concluded in 142_f3d_1200 10th cir revg and remanding tcmemo_1994_601 that sec_168 does not preclude use of the income forecast method for property like petitioners’ rent-to-own inventory since we determined that petitioners’ rental units could not be depreciated using the income forecast method and did not reach respondent’s other arguments the court_of_appeals directed us to determine on remand whether taxpayers made a proper election under sec_168 and if so whether they improperly applied the income forecast method because they did not accurately forecast the income expected over the life of the assets and did not make an adjustment for salvage_value abc rentals inc v commissioner f 3d pincite in abc rentals inc v commissioner tcmemo_1999_14 abc rentals ii we held that guaranteed rental systems inc guaranteed failed to make a proper election of the income forecast method for its taxable_year ending date and that abc rentals of san antonio inc abc failed to make a proper election for its taxable_year ending date we held further that abc made a proper election for its short taxable_period ending date since it substantially complied with the election requirements for this short taxable_period for rental units placed_in_service during taxable years ending in the parties had stipulated that both guaranteed - - and abc properly elected out of macrs under sec_168 furthermore in abc rentals ii since the parties stipulated as to the estimate of income expected over the life of the rental property and this estimate was borne out by petitioners’ experience and since they stipulated that data did not vary materially from the years in question we held that in this situation petitioners did accurately forecast the income expected over the life of the rental property in addition since the salvage_value was inconsequential and since the parties stipulated that and data did not vary materially from and data we held that under those circumstances petitioners did not have to make an adjustment to the rental units’ costs for salvage_value discussion i section overview sec_7430 provides for the award of reasonable administrative and litigation costs to a taxpayer in an administrative or court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the internal_revenue_code an award of administrative or litigation costs may be made where the taxpayer is the prevailing_party exhausted available -- - administrative remedies ’ did not unreasonably protract the administrative or judicial proceeding and claimed reasonable administrative and litigation costs see sec_7430 b c these requirements are conjunctive and failure to satisfy any one will preclude an award of costs to petitioners see 88_tc_492 to be a prevailing_party a taxpayer must show that the position_of_the_united_states in the proceeding was not substantially justified the taxpayer substantially prevailed with respect to the amount in controversy or with respect to the most significant issue s presented and the taxpayer satisfied the net_worth requirement see sec_7430 after concessions ’ the issues for decision are whether the position_of_the_united_states in the proceeding was not substantially justified whether petitioners substantially prevailed with respect to the most significant issues presented -this reguirement does not apply to an award for reasonable_administrative_costs see sec_7430 see supra note ‘respondent has conceded that petitioners satisfied the net_worth requirement that petitioners have exhausted available administrative remedies and that petitioners have not unreasonably protracted the court or the administrative proceedings because petitioners do not assert that they have substantially prevailed with respect to the amount in controversy we do not address this issue - and whether the amounts of administrative and litigation costs claimed by petitioners are reasonable because we hold that respondent’s position was substantially justified we need not consider respondent’s alternative arguments that petitioners did not substantially prevail with respect to the most significant issues presented and that the administrative and litigation costs requested by petitioners are not reasonable il substantial justification the not substantially justified standard under sec_7430 is applied as of the separate dates respondent took positions in the administrative and judicial proceedings see sec_7430 the term position_of_the_united_states for purposes of administrative costs means the position taken in an administrative_proceeding as determined as of the earlier of the date of the receipt by the taxpayer of the notice of decision by the internal_revenue_service irs office of appeals or the date of the notice_of_deficiency see sec_7430 b in view of the fact that there was no notice of decision from the irs office of appeals we look to the date of the notice_of_deficiency the position_of_the_united_states for purposes of litigation costs refers to the position_of_the_united_states ina judicial proceeding see sec_7430 a a judicial proceeding in this court is commenced with the filing of a --- - petition see rule a generally respondent initially takes a position in the litigation on the date he files the answer in response to the petition see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part on other grounds and remanding tcmemo_1991_144 han v commissioner tcmemo_1993_386 the commissioner’s position is substantially justified if that position could satisfy a reasonable person and if it has a reasonable basis in both fact and law see 487_us_552 89_tc_79 affd 861_f2d_131 5th cir the determination of reasonableness is based on all of the facts and circumstances surrounding the proceeding and the legal precedents relating to the case see 94_tc_685 a position has a reasonable basis in fact if there is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion see pierce v underwood supra pincite a position is substantially justified in law if legal precedent substantially supports the commissioner’s position given the facts available to the commissioner see coastal petroleum refiners inc v commissioner supra pincite determining the reasonableness of the commissioner’s position and conduct requires considering what the commissioner knew at the time see 88_tc_1329 85_tc_927 the commissioner’s position can be justified even if ultimately rejected by the court see 991_f2d_359 7th cir the fact that the commissioner eventually loses on the merits or concedes a case is not determinative of whether a taxpayer is entitled to reasonable litigation and administrative costs see 92_tc_760 we now consider whether respondent’s position was substantially justified we must look at all facts and circumstances as well as the legal precedents relating to the case bearing in mind that petitioners bear the burden_of_proof see coastal petroleum refiners inc v commissioner supra pincite the issues for decision in the underlying case pertained to the use of the income_forecast_method_of_depreciation for rental units utilized in rent-to-own businesses respondent’s position in the notice_of_deficiency was that the income_forecast_method_of_depreciation was not an approved method for depreciating assets other than television films taped shows for reproduction of motion picture films sound_recordings and other_property of similar character respondent further contends in the notice_of_deficiency that the rental units on which petitioners have used the income_forecast_method_of_depreciation -- - do not meet the test for being similar in character to property for which the income_forecast_method_of_depreciation has been approved additionally respondent contends in the notice_of_deficiency that in the event it is held that the assets on which petitioners have claimed the income_forecast_method_of_depreciation qualify for that method a proper election has not been made under section dollar_figure of revproc_87_57 1987_2_cb_687 and the method is not allowed respondent took the position in the judicial proceeding that the income_forecast_method_of_depreciation is not a valid method_of_depreciation to depreciate tangible_personal_property of the type utilized in petitioners’ rent-to-own businesses 1ie furniture appliances televisions stereo equipment and video tape recorders petitioners failed to file elections pursuant to sec_168 to change their method_of_depreciation to the income forecast method for the assets placed_in_service for taxable years ending in petitioners improperly applied the income forecast method when calculating depreciation_deductions because petitioners failed to forecast the income to be received from the assets being depreciated and failed to make a reasonable adjustment for salvage_value of the assets being depreciated thus in the present case we need not consider two separate positions because there is no indication that respondent’s position changed or that respondent became aware of any additional facts that rendered his position any more or less justified between the issuances of the notices of deficiency and the filing of the answer to the petitions respondent contended that only property whose economic usefulness cannot be adequately measured by its physical condition or the passage of time and that may produce an uneven stream of income is properly depreciated under the income forecast method respondent’s position was based on the reasoning of revrul_60_358 1960_2_cb_68 in that ruling the commissioner determined that the usefulness of a television film was more adequately measured by reference to the income it produced than by the passage of time alone the ruling explicitly stated that the income forecast method was limited in its application to television films taped shows for reproduction and other_property of similar character revrul_60_358 c b pincite emphasis added in later revenue rulings the commissioner amplified revrul_60_358 c b by authorizing the use of the income forecast method to depreciate motion picture films see revrul_64_273 1964_2_cb_62 book manuscripts patents and master recordings see revrul_79_285 1979_2_cb_91 these rulings were based on sec_167 which was at the time the rulings were issued the only provision governing depreciation in the late 1980's after the enactment of sec_168 the irs continued to follow its initial revenue_ruling and extended the income forecast method to videocassettes see revrul_89_62 1989_1_cb_78 the revenue rulings were based on the theory that these assets were similar in character to television films respondent’s position was also based upon this court’s decision in 90_tc_505 affd 909_f2d_1101 8th cir in carland inc we ruled that the income forecast method could not be used to depreciate physical assets whose economic usefulness could adequately be measured by physical condition and the passage of time on appeal the court_of_appeals for the bighth circuit affirmed our holding that a taxpayer’s use of the income_forecast_method_of_depreciation for certain leased equipment was improper as it resulted in an unreasonable acceleration of depreciation see 909_f2d_1101 8th cir affg 90_tc_505 the court_of_appeals expressly declined to address whether the income forecast method can ever be appropriate for depreciating assets whose usefulness declines over time through normal wear_and_tear see id pincite when respondent took his position in the present case it was consistent with the published revenue rulings and with our decision in the carland case consequently respondent’s position was soundly grounded in law and fact and was accordingly substantially justified this court ruled that the rent-to-own property involved in these cases was not the kind of property which could be depreciated using the income_forecast_method_of_depreciation see abc rentals i that opinion was appealed to the courts of appeals for both the fifth circuit and the tenth circuit while the tenth circuit reversed and remanded the fifth circuit affirmed without published opinion see abc rentals inc v commissioner tcmemo_1994_601 affd without published opinion sub nom el charro tv rental inc v commissioner 79_f3d_1145 5th cir tilt conclusion in view of the foregoing we find and determine that the position_of_the_united_states was not unreasonable and was substantially justified accordingly we hold that petitioners are not entitled to administrative and litigation costs under sec_7430 based on this holding we need not consider respondent’s alternative arguments that petitioners did not prevail on the most substantial issue or set of issues presented and that the administrative and litigation costs requested by petitioners are not reasonable petitioners’ motion will therefore be denied an appropriate order will be issued
